ORDER
PER CURIAM.
This is an appeal from Allen “Buddy” Howell’s convictions for assault in the first degree, § 565.050 RSMo (1986), and armed criminal action, § 571.015 RSMo (1986) and the denial of his Supreme Court Rule 29.15 post-conviction motion. He was adjudged a prior and persistent offender pursuant to §§ 558.016 and 557.036(4) RSMo (1986), respectively. Howell received twenty years on the assault conviction (offset by 293 days for time served) and five years on the armed criminal action conviction, the sentences to run consecutively.
The judgment of convictions are affirmed. Rule 30.25(b).
The denial of post-conviction relief is affirmed. Rule 84.16(b).